                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CONSUMER FINANCIAL
PROTECTION BUREAU,

        Plaintiff,                                         Case No. 14-cv-513-wrnc

   V.


THE MORTGAGE LAW GROUP, LLP,
CONSUMER FIRST LEGAL GROUP,
LLC, THOMAS G. MACEY, JEFFERY J.
ALEMAN, JASON E. SEARNS and
HAROLD E. STAFFORD,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Consumer Financial Protection Bureau against defendants The Mortgage

Law Group, LLP, Consumer First Legal Group, LLC, Thomas G. Macey, Jeffery J.

Aleman, Jason E. Searns and Harold E. Stafford as follows:

   A Restitution in the following amounts

        1. Defendants TMLG, Macey, Aleman, and Seams are jointly and severally liable
           for restitution in the amount of $18,716,725.78 with respect to the advance
           fees that TMLG collected from consumers, payable within 30 days to the
           Bureau to be disbursed on a pro rata basis to the extent practical (or otherwise
           as the court might approve in the future).

        2. Defendants CFLG, Macey, and Aleman Seams are jointly and severally liable
           for restitution in the amount of $2,897,566 with respect to the advanced fees
           that CFLG II collected from consumers, payable within 30 days to the Bureau
           to be disbursed on a pro rata basis to the extent practical (or otherwise as the
           court might approve in the future).
Judgment in a Civil Case                                                                  Page 2




         3. Defendants Stafford and CFLG are jointly and severally liable for restitution in
            the amount of $94,730 with respect to the advanced fees that CFLG I collected
            from consumers, payable within 30 days to the Bureau to be disbursed on a pro
            rata basis to the extent practical (or otherwise as the court might approve in the
            future).

         4. To the extent that any portions of the restitution amounts paid cannot
              reasonably be returned to consurners by the Bureau within one year of receipt,
              then the excess -minus any reasonable costs incurred by the Bureau in
              implementing the restitution award-shall be applied toward the civil penalties
              assessed against defendants, with the remainder, if any, reverting to defendants.

     B. Defendants are directed to pay civil penalties to the Bureau in the following
        amounts on or before 30 days from date of this order. These amounts represent
        civil penalties owed to the United States pursuant to 12 U.S.C. § 5565(c) and are
        not compensation for actual pecuniary loss and, therefore, are not subject to
        discharge under the Bankruptcy Code pursuant to 11 U.S.C. § 523(a)(7).

           1. Macey in the amount of $11,350,000.

          2. Aleman in the amount of $14,785,000.

          3. Seams in the amount of $8,002,500.

          4. Stafford in the amount of $35, 250.

          5. CFLG in the amount of $3,121,500.

      C. No interest shall accrue on the ordered payments if timely made. In the event of
         any default in payment, the entire unpaid amount shall constitute a debt due and
         immediately owing and post-judgment interest shall be assessed from the date of
         this order until payment is made as set forth in 28 U.S.C. § 1961.

      D. An injunction pursuant to Federal Rule of Civil Procedure 65 is also ENTERED
         under the following terms and conditions:

            1. Defendants Macey, Aleman, Searns, and CFLG are permanently enjoined from
               marketing, selling, providing, offering to provide, and assisting others to
               market, sell, provide, or offer to provide, any mortgage assistance relief
               products or services as defined in 12 C.F.R. § 1015.2, and any debt relief
               products or services as defined in the Telemarketing Sales Rule, 16 C.F .R.
               § 310.2(0); and
Judgment in a Civil Case                                                                   Page 3



            2. Defendant Stafford is enjoined for five years from marketing, selling,
               providing, offering to provide, and assisting others to market, sell, provide, or
               offer to provide, any mortgage assistance relief products or services as defined
               in 12 C.F.R. § 1015.2.


Approved as to form this       tf.-1.11\day of November, 2019.



       am M. Conley
       ict Judge




                           I
                                                                  II   /1     /_if
         Peter Oppeneer, Clerk of Court                                   Date
